In the above-entitled appeal, the Supreme Court has now reversed and remanded for reconsideration our Court’s decision in Section V “Statutory Limitation of Front Pay,” a decision rendered May 26, 2000. In Section V of our decision, we recommended that on the issue of front pay that a prior decision of our Court in Hudson v. Reno, 130 F.3d 1193 (6th Cir. 1997), be overruled as an erroneous decision. We noted that we were bound by the rules and customs of the Sixth Circuit to follow that decision. Our Court declined to grant en banc rehearing and the Supreme Court has now reversed and remanded on this point.
We now remand the case to the District Court on the issue of front pay for reconsideration in light of the Supreme Court’s *352decision in this case, and we also remand the case to the District Court for reconsideration of the issues referred to in Section VII of our opinion of May 26, 2000. Otherwise, we affirm the judgment of the District Court.
Accordingly, it is so ORDERED.